Citation Nr: 0621482	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had recognized Philippine Guerrilla service from 
January 1945 to February 1946, service in the Regular 
Philippine Army from February 1946 to June 1946, and active 
service in the United States Navy from June 1946 to December 
1968.  The veteran died in October 1999 and the appellant is 
the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, The 
Republic of the Philippines.  The RO initially denied the 
appellant's claim for service connection for the cause of the 
veteran's death in an August 2000 rating decision, based on a 
finding that the claim was not well-grounded.  After the 
November 2000 enactment of the Veterans Claims Assistance Act 
(VCAA), the appellant requested readjudication of her claim.  
The January 2003 rating decision denied entitlement to 
service connection for the cause of the veteran's death on 
the merits, and the appellant filed a timely appeal.


FINDINGS OF FACT

1.  The veteran died in October 1999.  The Certificate of 
Death lists the immediate cause of death as cardiorespiratory 
arrest, secondary to severe bronchospasm, secondary to 
chronic obstructive pulmonary disease (COPD) (emphysema), 
with bronchial asthma in acute exacerbation and severe 
pneumonia listed as other significant conditions contributing 
to death but not resulting in the underlying cause.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The evidence of record does not reflect that the veteran 
participated in U.S. atmospheric nuclear testing between 1945 
and 1962.  

4.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.

5.  Neither cardiorespiratory arrest, bronchospasm, COPD, 
bronchial asthma, nor pneumonia were first manifest during 
service or within one year of separation.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the appellant's original DIC claim were 
initially adjudicated in August 2000, prior to the November 
2000 enactment of the Veterans Claims Assistance Act (VCAA) 
on which the above notice requirements are based.  Thus, it 
would have been impossible to notify the appellant of the 
current law at that time.  Nevertheless, after the appellant 
requested re-adjudication of her claim subsequent to the 
enactment of the VCAA, a duty to assist letter was provided 
to the appellant in December 2002, prior to the unfavorable 
rating decision of January 2003.  As such, the Board finds 
that the RO addressed the notice requirements in a timely 
fashion.  

The notice letter of December 2002, along with a subsequent 
duty-to-assist letter sent to the appellant in November 2003, 
included the type of evidence needed to substantiate a claim 
for service connection for the cause of the veteran's death.  
The RO, in the duty-to-assist letters, also informed the 
appellant about the information and evidence that VA will 
seek to provide.  The letters also informed the appellant 
about the information and evidence she was expected to 
provide.  The letters also informed the appellant that she 
should tell the RO about any additional information or 
evidence that she wanted the RO to obtain; thus, the 
appellant was, in essence, requested to submit all evidence 
in her possession that pertained to the claim.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claim.  The Board finds that the appellant was provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the elements of effective date and initial 
rating, as the claim on appeal is denied, there will be no 
effective date or initial rating assigned, and thus, any 
procedural defect with regard to the service connection claim 
is harmless.  Therefore, the Board may proceed with a final 
decision, as noted hereinabove.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes private and VA 
treatment records and examinations of the veteran and written 
statements from the appellant.  In addition, the Board 
obtained an independent medical opinion.  It does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant is required 
in developing the facts pertinent to the issues being decided 
herein to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection for the Cause of the Veterans Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2005).

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).  In addition, service connection may be 
granted for a chronic disease, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).

Alternatively, a veteran may establish a claim under 38 
C.F.R. § 3.311 if he was exposed to ionizing radiation while 
in service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2003).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1) (2005).

A third basis on which to establish a service connected claim 
for radiation exposure is provided under the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), which permits service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

In this case, the veteran's surviving spouse alleges that her 
husband's death-causing respiratory disorders were initially 
incurred during service, and are related to his in-service 
tuberculosis.  In the alternative, the appellant asserts that 
the veteran was exposed to radiation during service, which 
ultimately led to his demise.  

The veteran died in October 1999.  The Certificate of Death 
lists the immediate cause of death as cardiorespiratory 
arrest, secondary to severe bronchospasm, secondary to 
chronic obstructive pulmonary disease (COPD) (emphysema), 
with bronchial asthma in acute exacerbation and severe 
pneumonia listed as other significant conditions contributing 
to death but not resulting in the underlying cause.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  

The service medical records reflect that the veteran had a 
negative chest x-ray study in June 1955; however, in July 
1956, another chest x-ray noted minimal parenchymal scarring 
and infiltrates in the right upper lobe.  The December 1968 
discharge examination did not reflect any abnormality of the 
chest and/or lungs.  

In an April 2000 private medical opinion, the veteran's 
treating physician, from 1997 until his demise, noted that 
the veteran was being treated due to on and off episodes of 
asthma attacks.  He had a history of tuberculosis and COPD, 
and was maintained on Prednisone.  According to the doctor, 
the veteran's relatives reported that the veteran's asthma 
began 15 years prior.  The physician opined that the 
veteran's death in October 1999 was precipitated by his 
chronic lung problems, on and off episodes of asthma, and 
COPD.  

In October 2002, the appellant requested the RO to obtain 
records from the Nuclear Test Personnel Review Technology 
Development Defense Threat Reduction Agency, to show 
participation of the veteran in the U.S. atmospheric nuclear 
tests conducted from 1945 to 1962.  In reply to the 
appellant's request, the Defense Threat Reduction Agency sent 
correspondence to the appellant requesting that, in order to 
conduct a meaningful search, she needed to identify specific 
atmospheric tests that she believed her husband participated 
in.  

The appellant subsequently submitted a copy of a list of the 
veteran's sea service assignments.  She thought that the 
veteran participated in the "E.G. Pacific Proving Ground."  
The appellant did not provide any other information in this 
regard.

Post service medical records show treatment for pulmonary 
conditions beginning in the early 1970's.  A February 1972 
chest x-ray report notes that a "spot" was found.  The 
report also notes that the veteran was found to have 
fibronodular disease in the right upper lobe, and a possible 
nodular lesion in the left lower lobe.  The veteran reported 
that the was evaluated for "scarring" 16 years prior.  A 
March 1972 report notes that the veteran had PPD for many 
years, and that he was aware of abnormal chest films for 
years.  In June 1983, the veteran was admitted to the 
hospital with probable pulmonary tuberculosis, right upper 
lobe.  Records form 1985 confirm that the veteran had active 
tuberculosis in 1983.  

Records from St. Jude Family Hospital from December 1997 to 
October 1999 reveal treatment and diagnosis of pulmonary 
emphysema, degenerative osteoarthritis, atherosclerotic 
cardiovascular disease, minimal acid-fast infiltration, 
prostatic enlargement, calculous cholecystitis, elevated 
white blood cell count and sodium level and below normal 
potassium level and platelet count.  

In light of the in-service tuberculosis, and the radiological 
evidence of a "spot" on x-ray in 1972, the Board obtained 
an independent medical opinion in April 2006 to determine 
whether there was any relationship between the veteran's in-
service tuberculosis and his death-causing respiratory 
conditions.  The opinion was provided by a diplomat of the 
American Board of Internal Medicine in Internal Medicine, 
Pulmonary Disease, and Critical Care Medicine.  The doctor 
was also a full-time clinician.  Based on the medical record, 
it was clear to the doctor that the veteran did not have a 
symptomatic in-service disability of the lung including COPD 
or asthma.  However, the doctor noted that it was very likely 
that the veteran developed primary infection with 
Mycobacterium tuberculosis while in the service.  He was 
noted to have an abnormality in the right upper lobe on chest 
x-ray in 1956.  The doctor explained that the x-ray shadowing 
(referred to as "Simon foci") indicates an individual who 
is at particularly high risk for re-activation or post-
primary tuberculosis.  The doctor pointed out that the 
veteran indeed developed re-activation pulmonary tuberculosis 
in 1983 and was successfully treated with a nine-month course 
of anti-tubercular therapy.  The doctor opined that it was 
highly unlikely that the veteran's COPD or asthma was 
incurred or aggravated during service.  Further, the doctor 
opined that it was highly unlikely that either COPD or asthma 
were related to his prior history of pulmonary tuberculosis.  
Lastly, the doctor noted that it appeared that the veteran 
died of respiratory failure associated with COPD and/or 
asthma, and it was highly unlikely that the veteran's death 
was related to an in-service lung condition including 
tuberculosis.  

The Board has thoroughly reviewed the evidence of record.  
However, there is no evidence in the claims file to support 
the appellant's allegations that the veteran's death was 
related to service.  The service medical records are negative 
for any complaints, findings or diagnosis of COPD, asthma, 
cardiorespiratory arrest or pneumonia.  Although the veteran 
suffered from tuberculosis during service, an independent 
medical expert has opined that it was highly unlikely that 
the veteran's death-causing conditions were related to the 
tuberculosis or any other in-service lung condition.  

Furthermore, the appellant did not provide evidence that the 
veteran participated in a radiation-risk activity, and there 
is no evidence that the veteran was exposed to radiation 
during service.  Moreover, even if the veteran did 
participate in a "radiation-risk activity" such as nuclear 
testing during service, the veteran's death-causing 
conditions are not among those radiogenic diseases listed as 
presumed related to radiation exposure.  

Thus, in sum, there is no pertinent medical evidence in the 
claims file showing that the veteran had any of his death-
causing respiratory disorders, including COPD, asthma, 
cardiorespiratory arrest or pneumonia for many years after 
separation from service.  There is no competent evidence to 
show that the fatal disease processes occurred during service 
or within one year of separation.  Competent evidence does 
not attribute the cause of the veteran's death to service, 
including in-service tuberculosis.  

The Board acknowledges the veteran's private doctor's opinion 
of April 2000 which indicates that the veteran's death in 
October 1999 was precipitated by his chronic asthma, COPD and 
lung problems.  The Board agrees that the medical evidence of 
record shows that the veteran's death was precipitated by 
these conditions, which were listed on his death certificate 
as contributing to the immediate cause of death; however, 
there is no indication that the veteran's death-causing 
disorders began during service or within a year after 
discharge from service.  Indeed, the veteran's treating 
doctor notes that the veteran's history of asthma dated back 
to the early 1980's, many years after discharge from service.  

Without any competent evidence of a nexus between the cause 
of the veteran's death and service, the claim for service 
connection for cause of the veteran's death must be denied.

The medical evidence of record does not support the 
appellant's contentions, that her husbands death was related 
to a service-connected disability.  The appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


